                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DONNA LEE WILLIAMS,

                   Plaintiff,                              4:18CV3170

      vs.
                                                        MEMORANDUM
DOUGLAS HAWCO, MICHELLE                                  AND ORDER
HAWCO, and CHRISTOPHER
HAWCO,

                   Defendants.


       This matter is before the court on correspondence from Plaintiff which the
court liberally construes as a motion for reconsideration. (Filing Nos. 16 & 17.)
The court dismissed Plaintiff’s Complaint (filing no. 1) on June 24, 2019 (filing
nos. 10 & 13) for lack of subject matter jurisdiction, and Plaintiff did not file a
Notice of Appeal. This matter is, thus, closed, in this court and no further action is
necessary. The court understands Plaintiff is disappointed with what she considers
the federal government’s failure to help her in the situation with her neighbors.
However, as the court explained in its Memorandum and Order dismissing this
case, the court lacks subject matter jurisdiction to consider Plaintiff’s claims or
grant her the relief she seeks. Plaintiff is free to pursue remedies in a proper forum,
such as in the Nebraska state courts, but she should refrain from filing any further
documents in this case.

      IT IS THEREFORE ORDERED that Plaintiff’s correspondence (filing nos.
16 & 17), liberally construed as a motion, is denied.
Dated this 25th day of October, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                  2
